DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner interprets the final page (“Figure for Abstract”) of the drawings submitted 3/30/2021 as merely a note for the preferred figure to print on the to-be-issued abstract page of the published patent.  This request has been accommodated in the Issue Classification form accompanying this Allowability Notice.  As this “Figure for Abstract” page is merely a duplicate of Fig. 6B and contains no errors, it is understood that Figs. 1-13 form the complete set of drawings for the application and that the final page labeled “Figure for Abstract” is not an additional/separate figure to be additionally numbered.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims page submitted June 7, 2021 is to be amended as follows:	a) In claim 19 lines 8-10, please change “processing the audio signal with the late reverberation of the room impulse response during a second process that is different and separate from the first process” to --processing the audio signal with the late reverberation of the room impulse response or with the synthetic reverberation during a second process that is different and separate from the first process--.


Allowable Subject Matter
4.	Applicant cancelled claims 1-18.  Applicant has added claims 19 to 35.
5.	Claims 19 to 35 are allowed.
6.	Claims 19 to 35 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
	In regards to claim 19, the closest prior art, Jot (US Pat. No. 6,188,769) at least teaches a method for processing an audio signal in accordance with a room impulse response (Jot abstract, col. 1 lines 29-56,  and col. 2 lines 10-18 teaches a method for processing an audio sound signal in accordance with a room reverberation model response), the method comprising:
separately processing the audio signal with an early part of the room impulse response with a late reverberation of the room impulse response or a synthetic reverberation (Jot col. 3 lines 16-27 and Fig. 3 teach separately processing the audio signal into separate feeds for the early reflection and late reverberation paths of the room impulse response), wherein the separate processing comprises:	processing the audio signal with the early part of the room impulse response during a first process (Fig. 3 Item 34),
processing the audio signal with the late reverberation of the room impulse response during a second process that is different and separate from the first process (Fig. 3 Item 36), and
combining the audio signal processed with the early part of the room impulse response and the audio signal processed with the late reverberation of the room impulse response or with the synthetic reverberation (Jot col. 3 lines 27-30 and Fig. 3 teach combining the audio signal processed with the early reflections and a late reverberation signal on a reverb bus 50).
claim 19 is allowed because the closest prior art, Jot (US Pat. No. 6,188,769) fails to expressly teach or render obvious the method comprising: changing from the first process to the second process at a transition from the early part to the late reverberation in the room impulse response; wherein the transition from the early part to the late reverberation in the room impulse response is a time when a correlation measure reaches a threshold, wherein the correlation measure describes with regard to the room impulse response a similarity of a decay in acoustic energy comprising an initial state and of the decay in acoustic energy starting at a point in time, said point in time following the initial state over a predefined frequency range, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Similarly, claim 28 is allowed because the closest prior art, Jot (US Pat. No. 6,188,769) fails to anticipate or render obvious a non-transitory digital storage medium having a computer program stored thereon to perform a method for processing an audio signal in accordance with a room impulse response, the method comprising: changing from the first process to the second process at a transition from the early part to the late reverberation in the room impulse response; and wherein the transition from the early part to the late reverberation in the room impulse response is a time when a correlation measure reaches a threshold, wherein the correlation measure describes with regard to the room impulse response a similarity of a decay in acoustic energy comprising an initial state and of the decay in acoustic energy starting a point in time, said point in time following the initial state over a predefined frequency range, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Similarly, claim 29 is allowed because the closest prior art, Jot (US Pat. No. 6,188,769) fails to anticipate or render obvious a signal processing unit, comprising: wherein, to process the audio signal the processor is to: change from the first process to the second process at a transition from the early part to the late reverberation in the room impulse response; and wherein the transition from the early 
Similarly, claim 31 contains allowable subject matter because the closest prior art, Jot (US Pat. No. 6,188,769) fails to anticipate or render obvious an audio encoder for encoding an audio signal, wherein the separate processing comprises: changing from the first process to the second process at a transition from the early part to the late reverberation in the room impulse response; and wherein the transition from the early part to the late reverberation in the room impulse response is a time when a correlation measure reaches a threshold, wherein the correlation measure describes with regard to the room impulse response a similarity of a decay in acoustic energy comprising an initial state and of the decay in acoustic energy starting at a point in time, said point in time following the initial state over a predefined frequency range, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Similarly, claim 33 contains allowable subject matter because the closest prior art, Jot (US Pat. No. 6,188,769) fails to anticipate or render obvious an audio decoder for decoding an audio signal, wherein the separate processing comprises: changing from the first process to the second process at a transition from the early part to the late reverberation in the room impulse response; and wherein the transition from the early part to the late reverberation in the room impulse response is a time when a correlation measure reaches a threshold, wherein the correlation measure describes with regard to the room impulse response a similarity of a decay in acoustic energy comprising an initial state and of the decay in acoustic energy starting at a point in time, said point in time following the initial state over a 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Koppens et al. (US Pat. Pub. 2015/0350801) discloses Binaural Audio Processing.
B.	Xiang et al. (US Pat. Pub. 2014/0355795) discloses Filtering with Binaural Room Impulse Responses with Context Analysis and Weighting.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/               Primary Examiner, Art Unit 2862                                                                                                                                                                                         	10/8/2021